UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1609


LUIS CALDERON LEONARD,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 18, 2018                                Decided: December 31, 2018


Before GREGORY, Chief Judge, KING, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Alfred L. Robertson, Jr., ROBERTSON LAW OFFICE, PLLC, Alexandria, Virginia, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Shelly R. Goad, Assistant
Director, Laura Halliday Hickein, Trial Attorney, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis Calderon Leonard, a native and citizen of El Salvador, petitions for review of

an order of the Board of Immigration Appeals finding him removable as an aggravated

felon. For the reasons set forth below, we deny the petition for review.

       Calderon Leonard was found removable as an alien convicted of an aggravated

felony defined in 8 U.S.C. § 1101(a)(43)(M)(i) (2012) (defining aggravated felony as

including “an offense that . . . involves fraud or deceit in which the loss to the victim or

victims exceeds $10,000”). On appeal, Calderon Leonard argues that the agency erred in

concluding that the Department of Homeland Security met its burden of demonstrating by

clear and convincing evidence that his fraudulent activity caused a loss of more than

$10,000. After reviewing Calderon’s claims in conjunction with the administrative record,

we conclude that substantial evidence supports the agency’s finding that the loss amount

exceeded $10,000 and find no error in the agency’s reliance on sentencing-related material,

including the presentence investigation report. See Nijhawan v. Holder, 557 U.S. 29, 42

(2009). We therefore uphold the agency’s loss determination for the reasons stated by the

Board. In re Calderon Leonard (B.I.A. Apr. 30, 2018).

       Relying on the Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105

(2018) (holding that a notice to appear that fails to designate specific time or place of

removal proceeding does not trigger “stop-time rule” ending alien’s continuous presence

period for purposes of cancellation of removal), Calderon Leonard also contends that the

agency did not have jurisdiction over his removal proceedings. We conclude that the

narrow holding of Pereira does not apply in this situation. See Mauricio-Benitez v.

                                             2
Sessions, 908 F.3d 144, 148 n.1 (5th Cir. 2018) (stating that “[b]ecause the issues in this

case pertain only to reopening, Pereira’s rule regarding cancellation is inapplicable” and

citing district court cases holding that Pereira does not apply where the “stop-time rule”

applicable to cancellation of removal is not involved); In re Bermudez-Cota, 27 I. & N.

Dec. 441, 447 (B.I.A. 2018) (“[A] notice to appear that does not specify the time and place

of an alien’s initial removal hearing vests an Immigration Judge with jurisdiction over the

removal proceedings and meets the requirements of [8 U.S.C. § 1229(a) (2012)], so long

as a notice of hearing specifying this information is later sent to the alien.”).

       Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                               3